Concurring and Dissenting Opinion by
Judge Mencer :
I agree with the majority that the 18.327 acre tract cannot now be considered as a part of a larger nonconforming whole, nor that relief can be granted using an expansion of a nonconforming use theory. I also agree *613that this record is deficient in evidencing that the minimum lot size requirements were designed to exclude mobile homes, or mobile home parks, from the Borough.
The majority fails to convince me, however, why the 1963 ordinance, under -which applicants first proceeded, should not govern this case. The “Application for Appeal” filed by the applicant on February 1, 1968, contained the following section: “10. Reasons appellant believes Board should approve desired action (refer to section or sections of ordinance under which' it is felt that desired action may be allowed, and note whether hardship is (or is not) claimed, and the specific hardship).” The applicant completed this section as follows: “The Board should approve the application for permit as .the total prohibition set forth in Section 708 of the Zoning Ordinance is invalid and unconstitutional. The prohibition, in order to be valid, must have a reasonable relationship to public health, safety, morals or the general welfare, and the power to regulate laixd use does not extend to arbitrary or unreasonable inter-meddling with private ownership of property. A declaration that moble home parks are ‘unwelcome guests’ is not an adequate basis for enacting an ordinance which totally prohibits mobile home parks.” This was a direct challenge to the constitutionality of the ordinance,* and we note what the Supreme Court said in *614Walter v. Zoning Board of Adjustment, 437 Pa. 277, 281, 263 A. 2d 123, 126 (1970), quoted with approval in Schiller-Pfeiffer, Inc. v. The Upper Southampton Township Board of Adjustment, 1 Pa. Commonwealth Ct. 588, 595, 276 A. 2d 334, 338 (1971): “Appellees’ request for a variance is governed by the provisions of the zoning ordinance as it exists at the time of the application for a variance. It is that ordinance which is the controlling declaration of public policy as to the subject property. ...” I conclude, therefore, that only the 1963 ordinance is applicable, and that the later amendment (on February 20, 1968) and the new ordinance (in June, 1969) have only limited relevance here. Certainly this direct constitutional challenge was to the 1963 ordinance, which alone existed at that time, and not to any later amendment or ordinance. Additionally, I view with particular circumspection the February 20,1968, amendment lifting the total prohibition of mobile home parks, coming as it did so soon after applicant’s January 25 application and February 1 appeal.
It is true that twenty-two months passed between the time of application and the first Board hearing. This delay was primarily caused by the applicant, its reason being (at least in part) the illness of one of its owners. Although 1 regret such delay I cannot counte*615nance penalizing the applicants by deciding this appeal under any standard other than the 1963 ordinance which, I. submit, was unconstitutional because of its total prohibition of “trailer camps” (or mobile home parks).
Zoning ordinances in Pennsylvania which excluded mobile homes or mobile home parks from the entire municipality have been held invalid. See Uwchlan Township v. Carter, 11 Ches. Co. Rep. 304 (1963); Shellhamer v. Zoning Board of Adjustment, 29 Lehigh L. J. 228, 52 Pa. Mun. L. Rep. 315 (1961) ; Hunter v. Richter, 9 D. & C. 2d 58 (1956); Borough of Mountville v. Miller, 7 D. & C. 2d 577 (1956); In re Falls Township. Trailer Ordinance, 2 Bucks Co. L. Rep. 91, 84 D. & C. 2d 199, 44 Pa. Mun. L. Rep. 33 (1952); Commonwealth v. Amos, 44 D. & C. 125 (1941); see also Roddick v. Lower Macungie Zoning Board, 31 Lehigh L. J. 496, 39 D. & C. 2d 529 (1966). Beaver Gasoline Company v: Osborne Borough, 445 Pa. 571, 285 A. 2d 501 (1971), settles the matter, however, since there the Supreme Court held that where there is a total municipality-wide prohibition of an activity which, on its face, does not give i*ise to an indication of the protection of a legitimate public interest controllable by zoning laws, an applicant for a zoning permit has met his burden by showing the total prohibition, and the municipality must then establish the legitimacy of the prohibition by evidence establishing what public interest is sought to be protected. Normally, then, this case would be remanded “. .. to allow the borough to produce additional evidence” to justify its total ban. Only now, however, do the Borough’s subsequent changes in the ordinance become relevant. Since the Borough lifted its total prohibition of mobile home parks subsequent to appellant’s application (in the face of Exton Quarries, Inc. v. Zoning Board of Adjustment, 425 Pa. 43, 228 A. 2d *616169 (1967)), we must assume the Borough either could not justify the ban or considered it unlawful or inequitable. There is no need to remand, therefore, and appellants should be permitted to proceed with their plans according to the 1963 ordinance building requirements, including, unfortunately, the minimum lot size requirements.
I fear, however, that by indirectly approving such minimum lot size requirements we may create a false impression that we approve of them generally relative to mobile homes.
The problem, presented by this appeal is well stated as follows: “The Pennsylvania cases hold that the same building regulations must be uniformly applied to house trailers of a settled-or fixed use and other dwellings of a permanent nature even though it may be impossible for any house trailers to comply with such regulations. Thus, the use of trailers as dwellings in a municipality may be effectively prohibited altogether by a uniform ordinance, even though regulations providing for outright prohibition of house trailers are invalid because discriminatory. However, ... it would seem that different building regulations might be justified as between, house trailers and other types of permanent dwellings if based on a reasonable classification having a direct relation to the health, safety,’ morals or general ivelfwie of the occupants and of the community in general.” (emphasis added) Eshelman, Municipal Regulation of House Trailers In Pennsylvania, 66 Dick. L. Rev. 301, 307-8 (1962).
As my Brother Kramer aptly illustrates, the minimum lot area of 20,0.00 squared feet and the other building requirements, hardly’seem reasonable." Significant advancements have been made since Commonwealth v. Helmuth, 73 D. & C. 2d 370 (1949), cited by the lower court, wherein the conviction of a trailer camp operator *617for violation of a township zoning ordinance requiring a minimum lot area of 2,400 square feet for a one-family dwelling was upheld. Mobile homes have substantially increased in size since 1949 and minimum lot sizes could be expected to rise commensurately, but 20,000 square feet is clearly out of proportion.
I am not unaware of Volpe Appeal, 384 Pa. 374, 121 A. 2d 97 (1956) (minimum lot size of 20,000 square feet of land for a stone dwelling house in the district in question was held valid), but perhaps because of today’s housing needs the “general welfare of the occupants and of the community in general” may require less restrictive requirements. Consider only the following: “.Without question, the United States is experiencing a housing crisis. The President’s Committee on Urban Housing has indicated that 26 million new and rehabilitated housing units must be provided by 1978. To meet the needs of low-income and moderate-income families, the Committee recommended federal subsidization for six to eight million of these units. This indicates clearly that the conventional housing industry has been unable to provide adequate housing for a substantial segment of the American population. The failure is so great that it is doubtful whether the industry, as presently structured, can survive without major adjustments. Recognition of this colossal failure has spurred interest in developing and applying technological innovations in the housing field. Indicative of the fact that mobile homes can provide a viable alternative to ineffecient conventional housing for many Americans is the continuing expansion of the mobile home industry while the housing industry as a whole is experiencing difficulty. In 1967, mobile homes accounted for 75 percent of all new dwelling starts under 812,000 in the United States. By 1969, more than 90 percent of all single-family units that sold for less than *618$15,000 were mobile homes, as were 98 percent of all homes selling for under $12,500. Moreover, one-third of all new single-family dwellings constructed in 1969 were mobile homes. In 1970, mobile home sales were expected to reach the $3 billion level, with the production of 475,000 units. Construction of 700,000 units is forecast for 1972, and one million units are forecast for 1975. It is thus apparent that mobile homes fill a housing void that would otherwise exist.” Comment, Mobile Homes in Kansas: A Need For Proper Zoning, 20 Kan. L. Rev. 87, 87-8 (1971). Thus, the Legislature has .just passed legislation designed to stimulate the mobile and modular housing industry in Pennsylvania.
I am not opposed to any reasonable effort to regulate mobile home living, but I sincerely -believe that this action, in prohibiting, first directly and then indirectly, mobile home parks in New Britain Borough is manifestly unfair. Its impact poses a threat to a way of living and to an industry that should enjoy fair and reasonable treatment.

 “The eases have not always managed to distinguish clearly between a challenge to the administrative decision on a variance request and a true constitutional challenge. This confusion is in large measure due to the fact that a variance, although an' administrative remedy, is in itself a- form of constitutional challenge. The difference- is that a variance request challenges' the ordinance because, as applied to a specific piece of property, the ordinance operates to create an. undue hardship which is peculiar' to that property. By contrast, a true constitutiontal challenge is a challenge to the scope of the statutory authority regardless of the existence. of a particular hardship, and may challenge the operation of the ordinance as applied to a specific piece of property as well *614as the application of the ordinance to all of the land within its purview.” Comment, The Pennsylvania Supreme Court and Eaclusionary Suburban Zoning: From Bilbar to Girsh — A Decade of Change, 16 Vill. L. Rev. 507, 511 (1971); see National Land and Investment Company v. Easttown Township Board of Adjustment, 419 Pa. 504, 511, 215 A. 2d 597, 601-2 (1965) (“Our cases permit one who petitions for a variance to a board of adjustment to challenge before the board or thereafter on appeal to the court of common pleas the constitutionality of the zoning ordinance. . . . In essence, an application for a variance implies a challenge to the legality of the zoning ordinance as it applies to a specific piece of property.”).